DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 have been amended and are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 11,087,261) in view of Maheshwari et al. (US 2017/0019487).

Regarding claim 1, Basu teaches a computer system comprising: 
first computer, a second computer and a third computer connected via a network (C3L4-7, C12L34-56), 
wherein the first computer is configured to stores a prediction model which implements artificial intelligence (Al) (C7L42, 54-67) for predicting an event of an object based on evaluation data including a plurality of feature values of respective features indicating a state of the object (C5L14-23, 46-47), 

wherein the third computer is configured to: 3Appl. No. 16/739,198TOU-1 2437 Amendment dated October 19, 2021 Reply to Office Action of July 23, 2021 
generate a plurality of pieces of change policy data (C9L4-7, C10L1-7, C26L52-54), which are changes of the plurality of feature values included in the evaluation data (C7L1-30, C8L47-55, 60-67) based on the feature profiling database (F10:2222, C34:24-37), 

generate display data indicating the plurality of pieces of change policy data and the evaluation value of each of the plurality of pieces of change policy data (C9L56-60, C11L45-48, C19L4-7, 33-40), and display the display data (F3-5C, 7A-B).

NOTE Basu teaches generating plurality of business rules for KPI and changing business rules based on a performance, which construed to be analogous to change policy data.  However, to merely obviate such teaching, Maheshwari discloses change policy data in [0868]-[0870].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basu to include change policy data as disclosed by Maheshwari.  Doing so would improve performance and provide reliable service and entity definition associations (Maheshwari [0701]).


Claim 6 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 7, Basu as modified teaches the computer system and the method, wherein the second computer is further configured to store a database that stores a plurality of pieces of analysis data including a plurality of features (Basu C17L1-3, C33L59-61) identical to the evaluation data (Maheshwari [1365], [1498]), and 
wherein the third computer is further configured to:
calculate an index indicating (Maheshwari [0320], [0351], [0767]) a magnitude of influence of each of the plurality of feature values included in the analysis data on prediction by using the analysis data and the prediction model, calculate an influence value range indicating a range of values that can be obtained by the features (Basu C21L52-53, C44L13-18, 45-52, C45L30-50), in which a magnitude of influence on a prediction result for the analysis data is greater than a threshold, by using a plurality of sets constituted by the analysis data and the index (Basu C3L28-30, 59-62, C6L4-8), and 
generate the feature profiling database that stores an entry constituted by feature identification information and the influence value range (Basu C19L33-40, 49-51, C20L47-67).

NOTE in analogous art Kabeya et al. (US 2019/0122144) discloses features identical to the evaluation data in [0047], [0066], [0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Basu as modified to include influence value range and features identical to the evaluation data as disclosed by Kabeya.  Doing so would provide a predicting outcome expected for a particular value efficiently from data records with respective values (Kabeya [0006]).

Regarding claims 3 and 8, Basu as modified teaches the computer system and the method, 
wherein the entry includes a control value indicating whether or not the feature values are changeable values (Basu C41L9-10, 17-28), and the third computer is further configured to: 
select a feature whose value can be changed from the plurality of features of the evaluation data based on the control value, and change a feature value of selected evaluation data based on an influence value range of a feature of the selected evaluation data (Basu C41L31-67).  
NOTE in analogous art Woods (US 2011/0055809), likewise discloses the limitation above in [0025], (US 2020/0227178) in [0189] and SUZUKI (US 2018/0046496) in [0084] and likewise obviate teaching of Santos as modified.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Basu as modified to include a control value indicating whether or not the feature values are changeable values as disclosed by SUZUKI or Woods.  Doing so would provide a dynamic change identification.

Regarding claims 4 and 9, Basu as modified teaches the computer system and the method, wherein the processor calculates, as a difficulty level, a distance between the change policy data and the analysis data in a feature space (Basu C7L56) constituted by the plurality of features (Basu C26L28-38, 46-50, (Maheshwari [0941], [1498], [0842], [0928], [1072]).  
Basu does not explicitly teach a difficulty level, instead Basu teaches a cost level for a predicted problem and a determined solution, which include shipping cost, overtime cost, hiring cost, which are difficulties associated with the solution.  Wherein each solution path is presented as level with either lower (minimum) or higher costs (C7L18-23, C8L66-67, C23L44-58, C26L28-50), which are levels.  

Regarding claims 5 and 10, Basu as modified teaches the computer system and the method, wherein the processor calculates, as a difficulty level, a difference between a prediction result of the change policy data and a prediction result of the evaluation data (Basu C6L5-8, C10L50-54, C25L35-52, C26L64-67, Maheshwari [1498], [0842], [0928], [1072]).

Response to Arguments
The prior rejections of claims 1-10 under 35 U.S.C. 101, have been withdrawn as necessitated by the amendments.
Applicant’s arguments, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.